

EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT, dated as of the 16th day of October, 2006, by and between
Nathaniel Energy Corporation, a Delaware corporation (the “Company”) and Brad
Bailey (the “Executive”).
 
WHEREAS, the Company and the Executive desire to enter into an employment
agreement which will set forth the terms and conditions upon which the Executive
shall be employed by the Company and upon which the Company shall compensate the
Executive;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth, the parties hereto have agreed, and do hereby agree, as
follows:
 
1.  EMPLOYMENT TERM; POSITION
 
The Company will employ the Executive in its business, and the Executive will
work for the Company therein, as the Company’s Chief Executive Officer. The
Executive’s employment is “at will” and as such the Executive’s employment may
be terminated by the Company or the Executive at any time for any or no reason.
The period during which the Executive is employed the Company hereunder is
referred to as the “Employment Period”.
 
2.  DUTIES
 
2.1  As the Company’s Chief Executive Officer of the Company, he shall be
responsible for coordinating and directing the Company’s activities in
accordance with the policies and objectives established by the Company’s Board
of Directors, and assisting the Board of Directors in developing policies
regarding corporate functions and short and long term planning and strategy, and
he shall have such further duties of an executive character as shall, from time
to time, be delegated or assigned to him by the Board of Directors of the
Company consistent with Employee’s position. Employee shall be vested with such
authority as is generally concomitant with the position to which he is
appointed. He shall report to the Board of Directors of the Company. 
 
2.2  The Executive shall perform the duties hereunder at the Company=s offices
in Englewood, Colorado (unless Executive is traveling for Company business).
 
3.  DEVOTION OF TIME
 
The Executive shall expend all of his working time for the Company, shall devote
his best efforts, energy and skill to the services of the Company and the
promotion of its interests, and shall not take part in activities detrimental to
the best interests of the Company.
 
4.  COMPENSATION
 
4.1  For all services to be rendered by the Executive during the Employment
Period and in consideration of the Executive=s representations and covenants set
forth in this Agreement, the Executive shall be entitled to the compensation set
forth in Paragraph 4.2.
 
1

--------------------------------------------------------------------------------

 
 
4.2  The Executive shall be entitled to receive from the Company during the
Employment Period salary at the rate of One Hundred Thirty Thousand Dollars
($130,000.00) per annum, [The Executive shall be entitled to such additional
increments as shall be determined from time to time by the Board of Directors of
the Company in its sole discretion.] All amounts due hereunder shall be payable
in accordance with the Company=s standard payroll practices.
 
5.  REIMBURSEMENT OF EXPENSES
 
The Company shall pay directly, or reimburse the Executive for, all reasonable
and necessary expenses and disbursements incurred by the Executive for and on
behalf of the Company in the performance of his duties during the Employment
Period pursuant to the Company=s expense reimbursement policy.
 
6.  RESTRICTIVE COVENANT
 
6.1  The services of the Executive are unique and extraordinary and essential to
the business of the Company, especially since the Executive shall have access to
the Company=s Confidential Information (as hereinafter defined which is
essential to the Company=s business. Therefore, the Executive agrees that, if
the Employment Period hereunder shall expire or his employment shall at any time
terminate, the Executive will not at any time within [two (2)] years after such
expiration or termination (the “Restrictive Covenant Period”), without the prior
written approval of the Company, directly or indirectly, whether individually or
as a principal, officer, employee, partner, director, member, manager, agent of
or consultant for any entity, (a) cause or seek to persuade any director,
officer, employee, customer, agent, consultant, vendor, supplier, co-venturer,
investor or lender of the Company to discontinue the status, employment or
relationship of such person or entity with the Company, or to become employed or
engaged in any activity similar to or competitive with the activities of the
Company; (b) cause or seek to persuade any prospective customer, account,
vendor, supplier, co-venturer, investor or lender of the Company (which at the
date of cessation of the Executive=s employment with the Company was then
actively being solicited by the Company) to determine not to enter into a
business relationship with Company; or (c) solicit with a view to hiring or
retaining any director, officer or employee of the Company. The foregoing
restrictions set forth in this Paragraph 6.1 shall apply likewise during the
Employment Period.
 
6.2  (a) The Executive represents that he has been informed that it is the
policy of the Company to maintain as secret all Confidential Information (as
hereinafter defined) relating to the Company, including, without limitation, any
and all knowledge or information with respect to secret or confidential methods,
processes, plans, materials, customer lists or data, vendor and supplier lists
or data, or with respect to any other confidential or secret aspect of the
Company=s activities, and further acknowledges that such Confidential
Information is of great value to the Company. The Executive recognizes that, by
reason of his employment with the Company, he has acquired and will acquire
Confidential Information as aforesaid. The Executive confirms that it is
reasonably necessary to protect the Company=s goodwill, and, accordingly, hereby
agrees that he will not, directly or indirectly (except where authorized by the
Board of Directors of the Company for the benefit of the Company or as required
by law, or regulation or applicable legal regulatory or administrative process
or by a court of competent jurisdiction), at any time during the term of this
Agreement or thereafter divulge to any person, or use, or cause or authorize any
person, firm or other entity to use, any such Confidential Information.
 
2

--------------------------------------------------------------------------------

 
 
(b) The Executive agrees that he will not, at any time, remove, transfer or send
from the Company=s premises any drawings, notebooks, data, magnetic tape, floppy
disks, CD-ROMS or any other means of storing electronic data, or other
Confidential Information relating to the business and procedures heretofore or
hereafter acquired, developed and/or used by the Company, except where necessary
in the fulfillment of his duties hereunder.


(c) The Executive agrees that, upon the expiration or termination of this
Agreement for any reason whatsoever, or at anytime upon the Company=s demand, he
shall promptly deliver to the Company any material relating to any Confidential
Information, Discoveries (as hereinafter defined) or Trade Secrets (as
hereinafter defined), as well as all memoranda, notes, records, drawings,
documents, or other writings or data whatsoever made, compiled, acquired, or
received by the Executive during the term of this Agreement, in the form of
writing, electronic data or any other medium, arising out of, in connection
with, or related to any activity or business of the Company including, but not
limited to, the customers, vendors, suppliers, co-venturers, investors, lenders
or others with whom the Company has a business relationship, the arrangements of
the Company with such parties, as well as any expansion policies and strategies
for the future development or growth of the Company, and the Executive further
agrees that all of the above mentioned items are, and shall continue to be, the
sole and exclusive property of the Company.


(d) For purposes hereof, the term “Confidential Information” shall mean all
information given to, or obtained or received by, the Executive, directly or
indirectly, including, but not limited to, information contained in all
correspondence, memoranda, files, manuals, books, lists, financial, operating or
marketing records, magnetic tape, floppy disks, CD-ROMS, or any other means of
storing electronic data, as well as any electronic or other media or equipment
of any kind by the Company and all other information relating to the Company
otherwise acquired by the Executive during the course of his employment with the
Company, including but not limited to, Trade Secrets, other than information
which (i) was in the public domain at the time furnished to, or acquired by, the
Executive, or (ii) thereafter enters the public domain other than through
disclosure, directly or indirectly, by the Executive or others in violation of
an agreement of confidentiality or nondisclosure.


6.3  The Executive agrees to promptly disclose in writing to the Board all
ideas, processes, methods, devices, business concepts, inventions, improvements,
innovations, discoveries, know-how and other creative achievements (hereinafter
referred to collectively as "Discoveries"), whether or not the same or any part
thereof is capable of being patented, trademarked, copyrighted, or otherwise
protected, which the Executive, while employed by the Company, conceives, makes,
develops, acquires or reduces to practice, whether acting alone or with others
and whether during or after usual working hours, and which are related to the
Company's business or interests, or are used or usable by the Company, or which
arise out of or in connection with the duties performed by the Executive. The
Executive hereby transfers and assigns to the Company all right, title and
interest in and to such Discoveries (whether conceived, made, developed,
acquired or reduced to practice on or prior to the date hereof or hereafter),
including any and all domestic and foreign copyrights and patent and trademark
rights therein and any renewals thereof. On request of the Company, the
Executive will, without any additional compensation, from time to time during,
and after the expiration or termination of the Employment Period, execute such
further instruments (including, without limitation, applications for copyrights,
letters patent, trademarks and assignments thereof) and do all such other acts
and things as may be deemed necessary or desirable by the Company to protect
and/or enforce its right in respect of such Discoveries. All expenses of filing
or prosecuting any patent, trademark or copyright application shall be borne by
the Company, but the Executive shall cooperate in filing and/or prosecuting any
such application. For purposes of this Agreement, any Discovery shall be deemed
to have been made during the Employment Period if, during such period, the
Discovery was conceived or first actually reduced to practice. The Executive
further agrees that any patent application filed by the Executive within one (1)
year after a termination of the Executive=s employment with the Company shall be
presumed to relate to an invention made during the Employment Period, unless the
Executive can establish the contrary.
 
3

--------------------------------------------------------------------------------

 
 
6.4  The Executive further acknowledges that the Company has developed or
acquired unique skills, concepts, technical and nontechnical data, formulas,
patterns, designs, compilations, devices, inventions, innovations, improvements,
enhancements, methods, techniques, practices, drawings, processes, research,
development, know-how, computer programs, codes and software, financial and
other confidential and proprietary information concerning its products,
business, operations, and development and expansion plans (“Trade Secrets”). The
Executive agrees that it is necessary for the Company to protect its business
from the hardship, loss and damage that could result from the release of any
Trade Secret(s) to any person, including the Executive, engaging in a business
in competition with that of the Company, the measurement of which would be
difficult, if not impossible, to ascertain. The Executive agrees and covenants
to use his best efforts and exercise utmost diligence to protect and safeguard
the Trade Secrets of the Company. The Executive further agrees and covenants
that, except as may be required by the Company in connection with this
Agreement, or with the prior written consent of the Company, the Executive shall
not, either during the Employment Period or thereafter, directly or indirectly,
use for the Executive=s own benefit or for the benefit of another, or disclose,
disseminate, or distribute to another, any Trade Secret (whether or not
acquired, learned, obtained, or developed by the Executive alone or in
conjunction with others) of the Company or of others with whom the Company or
its subsidiaries has a business relationship. In the event of a conflict in the
terms of Section 6.2 and this Paragraph 6.4, the terms of this Paragraph 6.4
shall govern.
 
6.5  For purposes of this Paragraph 6, the term “Company” shall mean and include
all subsidiaries, parents and affiliated entities of the Company in existence
from time to time.
 
7.  VACATIONS
 
The Executive shall be entitled to reasonable vacation time during each calendar
year during the Employment Period as mutually agreed to by the Executive and the
Board of Directors of the Company.
 
4

--------------------------------------------------------------------------------

 
 
8.  PARTICIPATION IN EMPLOYEE BENEFIT PLANS
 
The Executive and any beneficiary of the Executive shall be accorded the right
to participate in and receive benefits under and in accordance with the
provisions of any pension, profit sharing, stock option, insurance, bonus,
deferred compensation, medical and dental insurance or reimbursement or other
plan or program of the Company either in existence as of the date hereof or
hereafter adopted for the benefit of its executive employees.
 
9.  TERMINATION
 
9.1  The Executive=s employment hereunder shall automatically terminate upon his
death.
 
9.2  It is acknowledged that the Executive’s employment hereunder is “at will”.
Accordingly, the Company or the Executive may terminate the Executive’s
employment under this Agreement at any time upon notice to the other.
 
9.3  Upon termination of the Executive=s employment with the Company, the
Company shall have no further obligations to the Executive and the Executive
shall be entitled to no further compensation from the Company, except for any
pro-rata amounts due to the Executive at such date of termination, as provided
for in Paragraph 4.2.
 
9.4  Upon the termination of the Executive=s employment, the Employment Period
shall be deemed to have ended.
 
10.  INJUNCTIVE RELIEF
 
The Executive acknowledges and agrees that, in the event he shall violate any of
the restrictions of Paragraph 3 or 6 hereof, the Company will be without an
adequate remedy at law and will therefore be entitled to enforce such
restrictions by temporary or permanent injunctive or mandatory relief in any
court of competent jurisdiction without the necessity of proving damages, or
posting a bond or providing any surety, and without prejudice to any other
remedies which it may have at law or in equity. The Executive acknowledges and
agrees that, in addition to any other state having proper jurisdiction, any such
relief maybe sought in, and for such purpose the Executive consents to the
jurisdiction of, the courts of the State of Colorado.


11.  REPRESENTATIONS
 
The Executive hereby represents and warrants that:
 
(a) he has the requisite experience, competence and skill to carry out his
duties hereunder and to act as the Chief Executive Officer of the Company; and
 
5

--------------------------------------------------------------------------------

 


(b) neither the execution of this Agreement nor his performance hereunder will
(i) violate, conflict with or result in a breach of any provisions of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under the terms, conditions or provisions of any
contract, agreement or other instrument or obligation to which the Executive is
a party, or by which he may be bound, or (ii) violate any order, judgment, writ,
injunction or decree applicable to the Executive.


In the event of a breach hereof by the Executive, in addition to the Company=s
right to terminate this Agreement, the Executive shall indemnify the Company and
hold it harmless from and against any and all claims, losses, liabilities and
expenses (including reasonable attorneys= fees) incurred or suffered in
connection with or as a result of the Company=s entering into this Agreement or
employing the Executive hereunder.
 
12.  ASSIGNMENT
 
This Agreement, as it relates to the employment of the Executive, is a personal
contract and the rights and interests of the Executive hereunder may not be
sold, transferred, assigned, pledged or hypothecated.
 
13.  NOTICES
 
Any notice required or permitted to be given pursuant to this Agreement shall be
deemed to have been duly given when delivered by hand or sent by certified or
registered mail, return receipt requested and postage prepaid, overnight mail or
telecopier as follows:
 
If to the Executive:


Brad E. Bailey
180 Lone Scout Lookout
Monument, CO 80132


If to the Company:


Nathaniel Energy Corporation
8001 South InterPort Blvd.
Suite 260
Englewood, Colorado 80112
Attention: Karen Strain-Smythe, Director
Telecopier Number: (845) 454-0608
 
6

--------------------------------------------------------------------------------

 
 
With a copy to:
 
Certilman Balin Adler & Hyman, LLP
90 Merrick Avenue
East Meadow, New York 11554
Attention: Gavin C. Grusd, Esq.
Telecopier Number: (516) 296-7111


or at such other address as any party shall designate by notice to the other
party given in accordance with this Paragraph 13.
 
14.  GOVERNING LAW
 
This Agreement shall be governed by, and construed and enforced in accordance
with the laws of the State of Colorado applicable to agreements made and to be
performed entirely in Colorado.
 
15.  WAIVER OF BREACH; PARTIAL INVALIDITY
 
The waiver by either party of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach. If any
provision, or part thereof, of this Agreement shall be held to be invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision or the part thereof and not in any way affect or render invalid or
unenforceable any other provisions of this Agreement, and this Agreement shall
be carried out as if such invalid or unenforceable provision, or part thereof
had been reformed, and any court of competent jurisdiction or arbiters, as the
case may be, are authorized to so reform such invalid or unenforceable
provision, or part thereof, so that it would be valid, legal and enforceable to
the fullest extent permitted by applicable law.
 
16.  ENTIRE AGREEMENT; CONFLICTS
 
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof. This Agreement supersedes all prior agreements,
understandings, negotiations and discussions, whether written or oral, of the
parties hereto relating to the transactions contemplated by this Agreement. This
Agreement may be amended only by a writing executed by the parties hereto.
 


 
[Rest of Page Intentionally Left Blank; Signatures are on the Following Page]
 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year above written.
 


NATHANIEL ENERGY CORPORATION


By: /s/ Karen S. Smythe    
 
Name: Karen S. Smythe    


Title: Trustee, Board of Directors  


/s/ Brad E. Bailey           
BRAD E. BAILEY